Citation Nr: 0518890	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-13 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain.

2.  Entitlement to an initial compensable rating for 
paresthesias of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for paresthesias of the left lower extremity. 


REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  This case was remanded in 
February 2004 and now returns to the Board for appellate 
review.

With regard to the veteran's claim for a higher initial 
rating for lumbosacral strain, the Board observes that a May 
2005 rating decision granted a compensable rating of 10 
percent for such service-connected disability, effective 
March 29, 2002.  On a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the grant of an initial 10 percent 
rating was not a full grant of the benefit sought on appeal, 
and since the veteran did not withdraw his claim of 
entitlement to a higher initial rating for service-connected 
lumbosacral strain, the matter remains before the Board for 
appellate review.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Lumbosacral strain is manifested by subjective complaints 
of pain and objective evidence of slight limitation of 
motion.

3.  Paresthesias of the right lower extremity is manifested 
by subjective complaints of burning pain and discomfort, 
tingling, and cramps, as well as objective evidence of absent 
or trace ankle jerks and normal sensation, without paralysis.

4.  Paresthesias of the left lower extremity is manifested by 
subjective complaints of muscle twitching, toes burning, 
numbness, tingling, and cramps, as well as objective evidence 
of mild radiculopathy with absent or trace ankle jerks, 
altered and decreased sensation on light touch testing, and 
mild weakness, without paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5237 (2002), (2003), (2004).

2.  The criteria for an initial compensable rating for 
paresthesias of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8599-8520 (2004).  

3.  The criteria for an initial rating in excess of 10 
percent for paresthesias of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8599-8520 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The Board observes that the RO sent the veteran a letter in 
June 2002 in connection with his claim of entitlement to 
service connection for injury to the lower back and both 
legs.  Following the November 2002 rating decision granting 
service connection for lumbosacral strain, paresthesias of 
the right lower extremity, and, paresthesias of the left 
lower extremity, and assigning initial ratings of 0 percent, 
0 percent, and 10 percent, respectively, the veteran 
submitted a notice of disagreement as to the assigned 
disability evaluations.  In an opinion, VA's General Counsel 
considered the question of whether VA must notify a claimant 
via a VCAA letter of the information and evidence necessary 
to substantiate an issue first raised in a notice of 
disagreement submitted in response to VA's notice of its 
decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  The General Counsel held as follows:

Under 38 U.S.C. § 5103(a), VA, upon receipt of a 
complete or substantially complete application, must 
notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take 
development or review action it deems proper under 
applicable regulations and issue a statement of the case 
if the action does not resolve the disagreement either 
by grant of the benefits sought or withdrawal of the 
notice of disagreement.  If, in response to notice of 
its decision on a claim for which VA has already given 
the § 5103 notice, VA receives a notice of disagreement 
that raises a new issue, § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but § 5103 does not 
require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised 
issue. 

See VAOPGCPREC 8-03 (December 22, 2003).  This General 
Counsel opinion is binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  For the 
reasons discussed below, the Board finds that, under the 
holding in VAOPGCPREC 8-03, further notice from VA to the 
veteran is not required with regard to his claims for higher 
initial ratings discussed herein because documents issued to 
the veteran, to include the June 2002 letter pertinent to 
service connection as well as a February 2004 letter, 
provided notice sufficient to enable him to prepare and 
present argument directly pertinent to his appeal.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The June 2002 letter sent in connection 
with the veteran's initial claim advised him that, in order 
to establish entitlement to service connection, the evidence 
must show a current disability and a medical nexus between 
such and the veteran's military service.  However, pertinent 
to the veteran's initial rating claims, a February 2004 
letter advised him that, in order to establish entitlement to 
an increased evaluation, the evidence must show that his 
service-connected disability has gotten worse.  Also, in the 
April 2003 statement of the case and the May 2005 
supplemental statement of the case, the veteran was provided 
with the rating criteria pertinent to spine disabilities 
effective as of September 2002 and September 2003.

Second, the claimant must be informed of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R.§ 3.159(b)(1) (2004).  The June 2002 
letter informed the veteran that VA would make reasonable 
efforts to help him obtain evidence necessary to substantiate 
his claim, such as medical records, employment records, and 
records from other Federal agencies.  Such letter also 
indicated that, if the veteran completed, signed, and 
returned VA Form 21-4142, Authorization for Release 
Information to VA, VA would request any private medical 
records for the veteran.  The February 2004 letter notified 
the veteran that VA was responsible for obtaining relevant 
records from any Federal agency, to include medical records 
from the military, VA hospitals, and the Social Security 
Administration.  Such letter also advised the veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by a Federal agency, to include records from state or 
local governments, private doctors and hospitals, and current 
or former employers.

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The June 2002 letter informed the veteran that he 
should provide the identifying information for any record 
holder, to include the name, address, time frame of such 
records, and the condition for which he was treated in the 
case of medical records.  The veteran was further informed 
that if he completed, signed, and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, VA 
would attempt to obtain his private medical records.  The 
February 2004 letter advised the veteran that he must provide 
enough identifying information about his records so VA can 
obtain them.  He was also informed that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The February 2004 letter advised the 
veteran that if he had any additional evidence or information 
pertaining to his appeal, he should submit it.  He was 
specifically requested to send any treatment records 
pertinent to his claimed conditions, especially those that 
were recent (within the last 12 months). 

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  The Board observes that, in compliance with 
the February 2004 remand directives, the veteran was asked to 
identify all VA and non-VA medical providers.  In March 2004, 
the veteran indicated that he had treatment at the Fort Meade 
VA Medical Center and the Rapid City VA Clinic.  Thereafter, 
such records were obtained and associated with the claims 
file.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
He has also been afforded VA examinations for the purpose of 
adjudicating his initial rating claims.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claims.

Background

The veteran served on active duty from August 1965 to August 
1968 in the United States Army.

The November 2002 rating decision on appeal granted service 
connection for lumbosacral strain, evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, effective March 29, 2002; paresthesias 
of the right lower extremity, evaluated as noncompensably 
disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8599-8520, effective March 29, 2002; and, paresthesias of the 
left lower extremity, evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520, 
effective March 29, 2002.  Thereafter, the veteran appealed 
with respect to the propriety of the initially assigned 
ratings.  A May 2005 rating decision granted an increase, to 
10 percent, for service-connected lumbosacral strain, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The 
veteran thereafter continued his appeal.

The relevant evidence of record includes VA treatment records 
as well as August 2002 and November 2004 VA examination 
reports.

A May 2002 VA treatment record reflects that the veteran 
presented for his first visit.  It was noted that he had a 
history of an auto accident in 1968 with residual low back 
and left leg pain.  He had muscle twitching at night, toes 
burning, and some numbness and tingling.  The pain level was 
usually 2/10.  The veteran's major complaint was burning pain 
down into the left leg and a little of the same pain down 
into the right leg.  Sometimes the left leg hurt and jerked 
at night.  The veteran could push on the pain in his hip and 
cause burning pain in his toes.  There was no actual back 
pain.

An August 2002 VA examination reflects that the examiner 
reviewed the claims file, service medical records, and the 
computerized VA medical record.  She noted the veteran's 
report of an in-service car accident and subsequent treatment 
during his military service.  It was recorded that when the 
veteran left the Army, he took pilot training and became a 
crop duster.  He worked at such job for almost 20 years until 
he sold the business in 1987.  He had developed a germ-cell 
carcinoma and underwent chemotherapy.  Following recovery 
from chemotherapy, the veteran worked in a trucking office 
and did some truck driving.  In 1997, he went to over the 
road truck driving full-time and had been doing that since 
then.

It was recorded that, at the time of the veteran's in-service 
car accident, he had a laceration of the left elbow and two 
in the left leg.  The leg scars did not bother him at the 
time of the VA examination.  The veteran complained of 
persistent burning discomfort in the legs, worse on the left 
than on the right.  It was also more intermittent on the 
right.  The veteran described having a burning sensation and 
then the leg would jerk.  For the first 10 or 15 years after 
the 1968 accident, the left leg would even give way, but that 
had not happened for a while.  The veteran felt that the 
burning discomfort was getting worse as he was getting older.  
Over the years, the veteran had taken a lot of aspirin or 
Tylenol for his discomfort.  He currently was taking 
ibuprofen 800 milligrams six times a day, which seemed to 
help.  The veteran had not ever sought medical attention for 
his leg symptoms, figuring that he would just be told to put 
up with it.  

Regarding his back, the veteran reported some discomfort if 
he sat or stood too long, but such was not near as 
troublesome as his leg symptoms.  The veteran had not had any 
other injuries to the back or to the legs.  The veteran had 
three plane wrecks while crop dusting, usually running into 
power lines.  On one, he sustained some burns and a fractured 
thumb, but walked away from all of them without back or leg 
injuries.  The veteran had not missed any work or had any 
loss of function because of his back or leg symptoms.  The 
examiner did not get a history of flare-ups that caused the 
veteran to alter his activities.  The veteran denied 
swelling, increased heat, or erythema of the knee joints.  
His back had good range of motion.  There was no stiffness 
and the examiner did not get a history of fatigability with 
walking; however, with sitting for long periods, the veteran 
became uncomfortable in the back and legs.  He did not use a 
cane or crutches.

Upon physical examination, the veteran's low back showed some 
loss of lumbar lordosis, but there was no tenderness to 
palpation.  There was minimal tenderness over the left 
sacroiliac joint and posterosuperior iliac spine.  The 
sciatic notch was minimally tender.  Straight leg raising was 
negative.  Knee jerks were 2+.  Ankle jerks were absent 
bilaterally.  Babinski was downgoing.  The veteran had 
altered sensation in the left leg on light touch testing, 
noting that it felt more like an electrical shock.  There was 
no weakness of the leg noted.  The veteran had excellent 
range of motion of the back and no objective evidence or 
complaints of pain on active range of motion.  With repeated 
use, there was no evidence of additional loss of pain or 
motion, weakness, incoordination, or fatigability.  

Active range of motion of the lumbar spine was as follows: 
flexion to 95 degrees, extension to 30 degrees, right lateral 
flexion to 37 degrees, left lateral flexion to 40 degrees, 
and right and left rotation to 35 degrees.  Passive range of 
motion of the lumbar spine was as follows:  flexion to 95 
degrees, extension to 35 degrees, right and left lateral 
flexion to 40 degrees, and right and left rotation to 35 
degrees.  It was noted that normal ranges of lumbar spine 
motion were as follows:  zero to 95 degrees of flexion, zero 
to 35 degrees of extension, zero to 40 degrees of right and 
left lateral flexion, and zero to 35 degrees of right and 
left rotation.

Active range of motion of the right hip was as follows:  
flexion to 100 degrees, abduction to 45 degrees, and 
extension to 15 degrees.  Passive range of motion of the 
right hip was as follows:  flexion to 125 degrees, abduction 
to 45 degrees, and extension to 15 degrees.  Active range of 
motion of the left hip was as follows:  flexion to 117 
degrees, abduction to 45 degrees, and extension to 15 
degrees.  Passive range of motion of the left hip was as 
follows:  flexion to 132 degrees, abduction to 45 degrees, 
and extension to 15 degrees.  It was noted that normal ranges 
of hip motion were as follows:  zero to 125 degrees of 
flexion, zero to 45 degrees of abduction, and zero to 15 
degrees of extension.  

The veteran had a four-centimeter scar in the left lateral 
popliteal area over the hamstring insertion.  Such scar was a 
half a centimeter wide, but indistinct without tissue loss, 
tenderness, or any other abnormalities.  The veteran had a 
roughly semicircular seven-centimeter scar in the distal 
lateral left leg.  Such showed no tenderness to palpation, 
muscle herniation, subcutaneous tissue loss, or other 
abnormalities.  The rest of the musculoskeletal examination 
was unremarkable.  

The examiner diagnosed lumbosacral strain noted at the time 
of the in-service motor vehicle accident.  He had minimal 
residual back pain.  X-rays showed mild spurring, which was 
consistent with the veteran's age.  Bilateral leg 
paresthesias, especially on the left, were also diagnosed.  
The examiner stated that since such had been present since 
the motor vehicle accident, it was likely due to some nerve 
root injury at the time of the accident.  Such caused the 
veteran persistent discomfort, requiring the use of 
medication.  He had not had any functional loss due to the 
paresthesias.  

An April 2003 VA treatment record shows that the veteran was 
taking 800 milligrams of Motrin for his leg, back, and hip 
pain.  A May 2003 record demonstrates that the veteran had 
leg cramps, but there was no swelling of the lower 
extremities.  An August 2003 treatment note reflects that the 
veteran continued to have problems with his back and leg 
pains, but such had been stable over the past several years.  
It was noted that the veteran had paresis/transient limb, 
left leg.  Upon physical examination, peripheral pulses were 
present in all four extremities.  The veteran's back was 
straight and moved well.  No spinal tenderness was noted.  
Upon examination of the extremities, no gross deformities, 
loss of mobility, tenderness, clubbing, cyanosis, or edema 
was present.  A November 2003 record reveals that the veteran 
kneeled down the other day and felt a severe pain in the knee 
ear.  He also stated that when he bent his knee, he could 
cause the pain to return.  The veteran indicated that he 
developed pain on the front side of his knee and while such 
was not tender anywhere, when he flexed, it felt like a hot 
iron on the front of his knee.  Upon physical examination, 
the veteran's back was straight and moved well.  No spinal 
tenderness was noted.  Upon examination of the extremities, 
no gross deformities, loss of mobility, tenderness, clubbing, 
cyanosis, or edema was present.  No focal abnormalities of 
the knee were noted.  The impression was "knee pain 
?etiology."  

In June 2004, the veteran complained that, occasionally, he 
had a sharp pain across his upper back that drops him to his 
knees.  Such comes out of the blue, lasts a few minutes, and 
is gone.  By way of history, the veteran stated that, over 
the prior month, he had five to six episodes of a severe 
sharp pain in his upper back.  Such started on the left side 
and moved over to the right shoulder blade area.  Such comes 
on when the veteran stands up and could occur while walking.  
The veteran denied any other associated symptoms.  Upon 
physical examination, the veteran's back was straight and 
moved well.  No spinal tenderness was noted.  The impression 
was upper back pain, probably musculoskeletal in nature.  

A November 2004 VA examination report reflects that the 
examiner reviewed the February 2004 Board remand, the claims 
file, and the electronic VA medical records.  The examiner 
noted that the veteran was in a motor vehicle accident while 
on active duty and injured his low back.  The veteran had 
burning and tingling in his left leg since that time.  

He stated that he was continuing to have problems, especially 
with the left leg.  It seemed to be slowly getting worse over 
the last seven years or so since he started long haul truck 
driving.  The veteran had constant pain in the mid left 
buttock area.  He also had constant burning and tingling pain 
radiating down the back of his left thigh and calf to the 
bottom of his left foot.  On the right leg, the veteran had 
constant burning and tingling in the ball of the foot only.  
He also had pain in the mid low lumbosacral area if he stands 
for more than 10 or 15 minutes or exerts himself, such as 
walking more than 5 or 10 minutes or doing any bending.  The 
veteran figured that he had the lumbosacral pain about 15 
percent of the time, but the left leg discomfort was 
constant.  He would rate his leg pain as a 6 to a 7 on a 
usual average basis, whereas the back pain would be rated as 
a 4.  The left leg pain would flare up briefly to an 8 if the 
veteran had been sitting for longer periods.  If he changed 
positions or moved his leg around, then the worse pain, which 
would get up to an 8, would last for three or four minutes 
and then decrease back to the 6 or 7 level.  The veteran 
would take Tylenol if his leg pain is worse.  If he did any 
standing for prolonged periods, the back pain will flare to a 
6.

The examiner noted that she did not get a history from the 
veteran that he had to alter his activities during the brief 
periods when the pain flared up.  He could change his 
position or take some analgesic and continue on with his 
current activity.  During times when his back pain was 
present or flared up, the veteran stated that leaning forward 
relieved the pain, although his back seemed to be more stiff 
and difficult to move.  However, he was unable to describe 
any actual loss of motion.  There were no prolonged flare-ups 
that caused him to miss work, cancel plans, or alter his 
activities on his own time.

For treatment, the veteran used Tylenol, 325 milligrams.  He 
stated that he would take up to six at a time, four to five 
times a day, up to 30 Tylenols a day.  The veteran had been 
on ibuprofen 800 milligrams, which he stated that he had 
taken up to eight times a day, but currently it seemed that 
he was only taking it twice a day now.  The veteran had also 
been prescribed etodolac 400 milligrams, twice day, but he 
stated that he used it two tablets at a time.  The examiner 
indicated that it was a little bit difficult to actually 
detail how much of these medications the veteran was 
currently taking because it seemed to vary.  The veteran did 
not apply heat or ice to the back.  He did not use any back 
braces, orthoses, canes, or crutches.  The veteran reported 
that the analgesics helped somewhat and he was not aware of 
any side effects from them.

The examiner did not get a history of associated features or 
symptoms.  The veteran's weight had been stable.  He had no 
ongoing problems with fevers, malaise, or dizziness 
attributed to the back or leg.  The veteran had no visual 
disturbances on account of the back or leg.  There was no 
bowel or bladder incontinence or erectile dysfunction.  The 
left leg seemed weak to the veteran at times.  It could give 
out, especially if the veteran had been sitting in his truck 
awhile.  Sometimes, the veteran's toe would catch when he was 
walking on carpet or on stairs.  

The examiner noted that the veteran had not had any new 
trauma or injuries to the back.  He also had not had any 
surgery on the back.

Functionally, the veteran stated that he could not walk a 
golf course anymore.  He also limited his walking when was 
fishing.  He would drive his truck up to the shore and then 
sit or stand on the shore.  He did not usually operate his 
self-propelled push mower, but if he did, after 15 or 30 
minutes, he would have to stop to rest.  The veteran was able 
to operate his riding mower without any particular problems.  
He was a long haul trucker working as a team with his wife.  
He would drive 40 to 60 hours in the four to five days that 
they were out on the road and then they were off for two or 
three days.  When they are home, the veteran liked to work in 
his shop.  He carved wood and stone.  The veteran could be 
out there all day if he did not have other activities to do.  
He could stand or sit in his workshop depending on how he was 
feeling.

Other activities that bothered the veteran included squatting 
or kneeling, especially getting up from those positions.  
Climbing a lot of stairs could bother him also.  Standing 
bothered the veteran after 10 to 15 minutes in regard to the 
low back, and walking bothered him after 5 or 10 minutes.  
Sitting 10 or 15 minutes bothered his leg particularly.  He 
just changes his position a lot while he is driving and stops 
every two to four hours.  The veteran had trouble sleeping at 
night because of the leg discomfort and the leg would jerk as 
the discomfort gets worse.  The more he walks, the more the 
burning bothers him in the left leg.  The veteran stated that 
sitting bothered his leg the most, whereas standing bothered 
the lumbosacral midline pain the most.  

The examiner did not get any history that the veteran had 
incapacitating episodes requiring medical attention, nor has 
he been prescribed bed rest for any flare-ups or described 
any flare-up that incapacitated him or caused him to miss 
time from work or to alter his recreational or personal 
activities.  

Upon examination, the veteran was alert and in no acute 
distress.  He was also pleasant and cooperative.  After he 
had been sitting for a while, he got out of the chair 
somewhat slowly and limped briefly on the left leg, but there 
was no consistent or persistent limp on the left leg.  The 
veteran climbed on and off the examination table readily and 
gets up and down from a supine position without evident 
discomfort.

Examination of the back showed no persistent limp.  The 
veteran's stance showed some mild loss of lumbar lordosis.  
The lumbar spine was nontender to palpation until the 
lumbosacral junction, which was mildly tender to palpation.  
The examiner did not appreciate any demonstrable muscle 
spasm.  The veteran's muscle tone was good throughout.  The 
sacroiliac joints were not particularly tender, but the 
veteran had pain in the left upper lateral buttock area.  
Sciatic notches were nontender.  Straight leg raising was 
negative.  Knee jerks were 1 to 2+ and symmetric.  Ankle 
jerks were trace elicited.  Motor function of the lower 
extremities was full and symmetric when testing against 
resistance.  However, the veteran had mild difficulty 
standing on the left leg, but could do so readily on the 
right leg.  On sensory testing, the veteran had decreased 
sensation in the left leg medially, laterally, and on the 
dorsum of the foot.  He also complained of shock-like 
paresthesias with light touch.  The sensation of the right 
leg was normal.  The examiner did not elicit any hip 
tenderness with Patrick's or Fabre maneuvers.

There was no scarring of the low back noted.  The veteran had 
a four by one-half centimeters indistinct scar of the left 
lateral popliteal area and a seven-centimeter scar in the 
distal lateral left leg.  No tissue loss, tenderness, muscle 
herniation, or other abnormalities of the scars were noted.  
There was no function al loss from the scars noted or 
described by the veteran.  The examiner noted that the 
veteran had a scar on the left upper thigh from vein 
harvesting from his unrelated bypass surgery.

On active range of motion of the back, there was no objective 
evidence or complaints of pain on flexion.  The veteran 
complained of pain from 15 to 25 degrees of extension, but 
there was no objective evidence of pain.  On rotation and 
lateral flexion to either side, there was no objective 
evidence or complaints of pain.  With repeated flexion and 
extension of the spine, there was no evidence of additional 
loss of motion or pain, weakness, incoordination, or 
fatigability.

Active range of motion of the lumbar spine was as follows: 
flexion to 90 degrees, extension to 25 degrees, right lateral 
flexion to 30 degrees, left lateral flexion to 30 degrees, 
right rotation to 30 degrees, and left rotation to 25 
degrees.  Passive range of motion of the lumbar spine was as 
follows:  flexion to 90 degrees, extension to 30 degrees, 
right and left lateral flexion to 30 degrees, and right and 
left rotation to 30 degrees.  It was noted that normal ranges 
of lumbar spine motion were as follows:  zero to 90 degrees 
of flexion, zero to 30 degrees of extension, zero to 30 
degrees of right and left lateral flexion, and zero to 30 
degrees of right and left rotation.

The examiner diagnosed chronic lumbosacral/sacroiliac strain 
secondary to motor vehicle accident.  The veteran had 
residual intermittent low back pain and residual left leg 
problems due to the motor vehicle accident that caused to 
injury to the sciatic nerve.  The left leg residuals 
represent a mild radiculopathy and include burning 
paresthesias, numbness, and mild weakness as evidenced by 
difficulty standing on the left leg.  No paralysis was 
identified.  Reflexes were symmetrical.  

The examiner noted that the veteran was working full-time as 
a trucker.  As previously described, he had to change 
positions frequently and tried to avoid prolonged standing, 
sitting, or walking, but he was still able to work.  



Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of assigning initial staged ratings 
for the veteran's service-connected disabilities.  

The veteran contends that his back and leg symptomatology is 
more severe than reflected by the currently assigned 
percentage ratings.  He is employed as a long-haul truck 
driver and reports that it is becoming increasingly more 
difficult and painful to perform his normal job functions.  
He specifically states that his left leg and hip become 
painful to the extent that he is unable to drive or stand 
without taking pain pills or laying down, and cites to 
worsened symptomatology after prolonged activities.  As such, 
the veteran alleges that he is entitled to ratings in excess 
of those initially assigned to his back and leg disabilities.

A.	Lumbosacral Strain

The veteran is currently service-connected for lumbosacral 
strain, evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5237, effective March 29, 
2002.  The Board notes that service connection was originally 
granted under 38 C.F.R. § 4.71a, Diagnostic Code 5292.

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice during the 
pendency of the veteran's appeal.  Pursuant to governing 
legal precedent, when a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, VA 
must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 
(November 19, 2003), citing to Landgraf v. USI Film Products, 
511 U.S. 244 (1994).  In increased rating cases such as this 
one, where the rating criteria is amended during the course 
of the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (holding that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
will apply unless Congress provides otherwise or permits the 
Secretary to do otherwise)); see also VAOPGCPREC 7-03; 
VAOPGCPREC 3-00, 65 Fed. Reg.  33,422 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

While the veteran has been rated under Diagnostic Codes 5292 
and 5237, pertinent to limitation of lumbar spine motion and 
lumbosacral strain, respectively, the Board notes that the 
veteran has complained of radiating pain in his legs.  As 
such, the regulations regarding intervertebral disc syndrome 
are for consideration as well.  The Board notes that the 
April 2003 statement of the case and the May 2005 
supplemental statement of the case advised the veteran of all 
relevant criteria for rating his back disability and 
considered such disability under all applicable criteria.  As 
such, there is no prejudice in the Board considering the 
regulation changes in adjudicating the veteran's initial 
rating claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

As indicated previously, the schedular criteria for rating 
the spine has been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Under all sets of regulations, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Pertinent to the rating of intervertebral disc syndrome, the 
Board observes that prior to September 23, 2002, Diagnostic 
Code 5293 provided for a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent rating is 
warranted where there is severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  A 20 percent 
rating is warranted where there is moderate intervertebral 
disc syndrome with recurring attacks. A 10 percent rating is 
warranted where there is mild intervertebral disc syndrome.  

When evaluating the veteran's back disability under 
Diagnostic Code 5293 prior to the September 2002 amendment, 
the Board finds that the veteran is not entitled to an 
initial rating in excess of 10 percent.  The evidence of 
record fails to demonstrate moderate intervertebral disc 
syndrome with recurring attacks and intermittent relief.  
Specifically, while the evidence of record demonstrates lower 
extremity paresthesias, the August 2002 VA examiner related 
such directly to service, as opposed to the veteran's back 
disability.  The examiner stated that since the veteran's 
bilateral leg paresthesias had been present since his in-
service motor vehicle accident, it was likely due to some 
nerve root injury at the time of the accident.  Pertinent 
only to the veteran's back, the evidence reflects that, in 
May 2002, the veteran had no actual back pain.  Moreover, in 
August 2002, the veteran reported only some back discomfort 
if he sat or stood too long.  Objectively, the veteran's low 
back showed some loss of lumbar lordosis, but there was no 
tenderness to palpation.  Also, he had excellent range of 
motion of the back and there was no objective evidence of 
pain, weakness, incoordination, or fatigability.  There was, 
however, minimal tenderness over the left sacroiliac joint 
and posterosuperior iliac spine and the sciatic notch was 
minimally tender.  Such symptomatology has been contemplated 
in the assigned 10 percent rating.  As such, the evidence 
does not demonstrate moderate intervertebral disc syndrome 
and the veteran is not entitled to a rating in excess of 10 
percent under the pre-September 2002 rating criteria 
pertinent to intervertebral disc syndrome.  

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes.  

The pre-September 2003 rating criteria pertaining to the 
spine allows for a 100 percent disability rating for 
residuals of a vertebra fracture with cord involvement, 
bedridden, or requiring long leg braces.  Residuals of a 
vertebra fracture without cord involvement; abnormal mobility 
requiring a neck brace (jury mast) warrants a 60 percent 
disability evaluation.  In other cases, rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Both 
under ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) warrants a 100 percent disability rating.  
Complete ankylosis of the spine at a favorable angle warrants 
a 60 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2003).  Favorable ankylosis of the 
lumbar spine warrants a 40 percent disability rating and 
unfavorable ankylosis of the lumbar spine warrants a 50 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2003).  

Slight limitation of motion of the lumbar spine warrants a 10 
percent disability rating.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent disability rating.  
Severe limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Lumbosacral strain with characteristic 
pain on motion warrants a 10 percent disability rating.  
Lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent disability rating.  
Severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

The veteran was initially rated under Diagnostic Code 5292 in 
contemplation of slight limitation of motion of the lumbar 
spine.  At the August 2002 VA examination, the veteran's 
active range of motion of the lumbar spine revealed flexion 
to 95 degrees, extension to 30 degrees, right lateral flexion 
to 37 degrees, left lateral flexion to 40 degrees, and right 
and left rotation to 35 degrees.  Passive range of motion of 
the lumbar spine revealed flexion to 95 degrees, extension to 
35 degrees, right and left lateral flexion to 40 degrees, and 
right and left rotation to 35 degrees.  The reported ranges 
of motion reflect very minimal limitation of lumbar spine 
motion.  The August 2002 examiner also noted that there was 
no objective evidence or complaints of pain on active range 
of motion and, with repeated use, there was no evidence of 
additional loss of pain or motion, weakness, incoordination, 
or fatigability.  However, the examiner diagnosed minimal 
residual back pain and VA treatment records also demonstrate 
complaints of back pain.  As such, the veteran's minimal 
limitation of lumbar spine motion in combination with his 
minimal residual back pain warrants a 10 percent evaluation 
under Diagnostic Code 5292.  See DeLuca, supra.  However, the 
veteran is not entitled to an initial rating in excess of 10 
percent as the evidence fails to demonstrate moderate 
limitation of lumbar spine motion, to include consideration 
of the DeLuca factors.

The Board has considered whether the veteran is entitled to 
an initial rating in excess of 10 percent under alternate 
diagnostic codes pertinent to back disabilities.  Diagnostic 
Code 5295 provides that lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position, warrants a 20 percent 
disability rating.  However, there is no evidence of record 
indicating such back symptomatology.  Moreover, the veteran 
is not entitled to a separate evaluation under Diagnostic 
Code 5295 as characteristic pain on motion, provided for in a 
10 percent rating under Diagnostic Code 5295, is contemplated 
in the 10 percent evaluation the veteran has been assigned 
under Diagnostic Code 5292 for slight limitation of lumbar 
spine motion with residual pain.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994). 

Diagnostic Code 5003 regarding arthritis, is not for 
consideration as there is no X-ray evidence, or a diagnosis, 
of arthritis of record.  Diagnostic Code 5285 (2003) 
referable to residuals of a vertebra fracture, with cord 
involvement or demonstrating abnormal mobility requiring a 
neck brace, is inapplicable as the medical evidence of record 
fails to reflect such a fracture.  Moreover, under Diagnostic 
Code 5285, the veteran is not entitled to an additional 10 
percent for demonstrable deformity of vertebral body, as the 
evidence does not reflect such a deformity.  Diagnostic Codes 
5286 and 5289 (2003), pertaining to ankylosis of the whole 
spine and the lumbar spine, respectively, are not for 
application as the medical evidence of record demonstrates 
that the veteran is capable of range of motion of the lumbar 
spine.

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is for 
assignment when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. 
	
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The Board first notes that there is no evidence of record 
indicating incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician, as 
defined by Diagnostic Code 5293.  As such, for reasons 
described below, combining orthopedic and neurologic 
manifestations will result in the higher evaluation for the 
veteran's back disability.  

Regarding chronic orthopedic manifestations of the veteran's 
lumbosacral spine disability, as indicated previously, the 
medical evidence of record supports a 10 percent evaluation 
under Diagnostic Code 5292 for slight limitation of motion of 
the lumbar spine.  Pertinent to chronic neurologic 
manifestations, the Board again notes that the veteran has 
bilateral leg paresthesias, but such has not been related to 
the veteran's lumbosacral strain.  Rather, the veteran's 
bilateral leg paresthesias have been separately service 
connected and, as such, the veteran is not entitled to 
duplicative ratings for such disabilities under the rating 
criteria pertinent to intervertebral disc syndrome.  See 
Esteban, supra.  

As the veteran is not entitled to a separate evaluation for 
any chronic neurological manifestation, he is not entitled to 
an initial rating in excess of 10 percent under the criteria 
pertinent to intervertebral disc syndrome effective September 
2002.  

The new regulations that became effective on September 23, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2003).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine warrants a 30 percent rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height 
warrants a 10 percent rating.

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Pertinent to the General Formula, as indicated previously, 
the veteran has slight limitation of range of motion of the 
lumbar spine.  At his November 2004 VA examination, the 
veteran's active range of motion of the lumbar spine revealed 
flexion to 90 degrees, extension to 25 degrees, right lateral 
flexion to 30 degrees, left lateral flexion to 30 degrees, 
right rotation to 30 degrees, and left rotation to 25 
degrees.  Passive range of motion of the lumbar spine 
revealed flexion to 90 degrees, extension to 30 degrees, 
right and left lateral flexion to 30 degrees, and right and 
left rotation to 30 degrees.  Such reflects minimal 
limitation of lumbar spine motion.  The examiner noted that, 
on active range of motion of the back, there was no objective 
evidence or complaints of pain on flexion, rotation, and 
lateral flexion to either side.  The veteran complained of 
pain from 15 to 25 degrees of extension, but there was no 
objective evidence of pain.  Also, with repeated flexion and 
extension of the spine, there was no evidence of additional 
loss of motion or pain, weakness, incoordination, or 
fatigability.  In June 2004, the veteran complained of a 
severe sharp pain in his upper back that was diagnosed as 
upper back pain, probably musculoskeletal in nature.  
However, there is no evidence of a demonstrable muscle spasm 
or guarding severe enough to result in an abnormal gait.  
Moreover, at the November 2004 VA examination, while the 
veteran's stance showed some mild loss of lumbar lordosis, 
there was no abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  As such, the 
veteran is not entitled to a rating in excess of 10 percent 
for his back disability under the General Rating Formula for 
Diseases and Injuries of the Spine.  

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

The Board finds that application of the veteran's back 
symptomatology to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes does not result in 
a rating in excess of 10 percent as the November 2004 VA 
examiner noted that the veteran did not have incapacitating 
episodes requiring medical attention or had been prescribed 
bed rest for any flare-ups.  

B.	Paresthesias

The veteran is service-connected for paresthesias of the 
right lower extremity, evaluated as noncompensably disabling 
and paresthesias of the left lower extremity, evaluated as 10 
percent disabling, pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8599-8520, effective March 29, 2002.  (38 C.F.R. § 4.27 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned).  

Regarding diseases of the peripheral nerves, the term 
"incomplete paralysis," indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement, 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a (2004).  

Diagnostic Code 8520 provides for an 80 percent rating for 
complete paralysis of the sciatic nerve where the foot 
dangles and drops, there is no active movement possible of 
muscles below the knee, flexion of knee is weakened or (very 
rarely) lost.  A 60 percent evaluation is assigned where 
there is severe incomplete, with marked muscular atrophy, 
paralysis.  A 40 percent evaluation is assigned where there 
is moderately severe incomplete paralysis.  A 20 percent 
evaluation is assigned where there is moderate incomplete 
paralysis.  A 10 percent evaluation is assigned where there 
is mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2004).  

a.	Right Lower Extremity

The evidence of record reflects that the veteran's right 
lower extremity paresthesias is manifested by subjective 
complaints of burning pain and discomfort, tingling, and 
cramps, as well as objective evidence of absent or trace 
ankle jerks and normal sensation, without paralysis.

The veteran has been assigned an initial noncompensable 
rating under Diagnostic Code 8520.  He is not entitled to a 
compensable rating unless there is evidence of mild 
incomplete paralysis.  For the reasons below, the Board finds 
that the veteran is not entitled to an initial compensable 
rating.  A May 2002 VA treatment record reflects complaints 
of a burning pain down the right leg.  In August 2002, the 
veteran complained of persistent burning discomfort in his 
legs.  Straight leg raising was negative.  Knee jerks were 2+ 
and ankle jerks were absent bilaterally.  The August 2002 VA 
examiner diagnosed bilateral leg paresthesias, as related to 
a nerve root injury resulting from the veteran's in-service 
motor vehicle accident.  In May 2003, the veteran complained 
of leg cramps, but there was no swelling.  At the November 
2004 examination, the veteran complained of constant burning 
and tingling in the ball of the foot only.  Sciatic notches 
were nontender.  Straight leg raising was negative.  Knee 
jerks were 1 to 2+ and symmetric.  Ankle jerks were trace 
elicited.  Motor function of the lower extremities was full 
and symmetric when tested against resistance.  It was noted 
that, while the veteran had mild difficulty standing on the 
left leg, he could do so readily on the right leg.  Sensation 
of the right leg was normal and the examiner did not elicit 
any hip tenderness with Patrick's or Fabre maneuvers.  No 
paralysis was identified and reflexes were symmetrical.  The 
examiner offered no diagnosis pertinent to the right leg.  As 
the medical evidence fails to indicate even mild impairment 
of the sciatic nerve, the veteran is not entitled to an 
initial compensable evaluation under Diagnostic Code 8250.  


b.	Left Lower Extremity

The evidence of record reflects that the veteran's left lower 
extremity paresthesias is manifested by subjective complaints 
of muscle twitching, toes burning, numbness, tingling, and 
cramps, as well as objective evidence of mild radiculopathy 
with absent or trace ankle jerks, altered and decreased 
sensation on light touch testing, and mild weakness, without 
paralysis.

In contemplation of the veteran's mild incomplete paralysis 
of the sciatic nerve, he has been assigned an initial rating 
of 10 percent under Diagnostic Code 8520.  He is not entitled 
to a rating of 20 percent unless there is evidence of 
moderate incomplete paralysis.  For the reasons below, the 
Board finds that the veteran is not entitled to an initial 
rating in excess of 10 percent.  A May 2002 VA treatment 
record reflects complaints of muscle twitching, toes burning, 
and some numbness and tingling.  In August 2002, the veteran 
complained of having a persistent burning sensation and then 
the leg would jerk.  Straight leg raising was negative.  Knee 
jerks were 2+ and ankle jerks were absent bilaterally.  The 
veteran had altered sensation in the left leg on light touch 
testing, noting that it felt more like an electrical shock.  
No weakness of the leg was noted.  The August 2002 VA 
examiner diagnosed bilateral leg paresthesias, as related to 
a nerve root injury resulting from the veteran's in-service 
motor vehicle accident.  In May 2003, the veteran complained 
of leg cramps, but there was no swelling and, in August 2003, 
he was diagnosed with paresis/transient limb, left leg.  At 
the November 2004 examination, the veteran complained of 
constant burning and tingling pain radiating down the back of 
his left thigh and calf to the bottom of his left foot.  
Sciatic notches were nontender.  Straight leg raising was 
negative.  Knee jerks were 1 to 2+ and symmetric.  Ankle 
jerks were trace elicited.  Motor function of the lower 
extremities was full and symmetric when tested against 
resistance.  However, it was noted that the veteran had mild 
difficulty standing on the left leg and, on sensory testing, 
he had decreased sensation in the left leg medially, 
laterally, and on the dorsum of the foot.  He also complained 
of shock-like paresthesias with light touch.  The examiner 
did not elicit any hip tenderness with Patrick's or Fabre 
maneuvers.  No paralysis was identified and reflexes were 
symmetrical.  The examiner diagnosed a mild radiculopathy 
that included burning paresthesias, numbness, and mild 
weakness as evidenced by difficulty standing on the left leg.  
As the medical evidence indicates only mild impairment of the 
sciatic nerve, the veteran is not entitled to an initial 
evaluation in excess of 10 percent under Diagnostic Code 
8520.  

C.	Other Considerations

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher evaluation for any of the veteran's 
service-connected disabilities on appeal.  The Board notes 
that the veteran has scars on his back and left leg; however, 
the evidence of record demonstrates that such are 
asymptomatic and not of a size to warrant consideration of 
diagnostic codes pertinent to scars.  Moreover, a review of 
the record, to include the medical evidence, fails to reveal 
any additional functional impairment associated with such 
disabilities to warrant consideration of alternate rating 
codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims for increased 
evaluations of his service-connected disabilities, that 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  The record does not reflect any 
post-service hospitalizations for the disabilities now on 
appeal or show that such are unusually manifested.  There is 
no evidence that the veteran's collective disabilities or 
each individual disability has rendered him unable to secure 
or follow a substantially gainful occupation.  Specifically, 
the veteran is currently employed as a long haul truck driver 
and, most recently at his November 2004 VA examination, it 
was noted that, while he had to change positions frequently 
and tried to avoid prolonged standing, sitting, or walking, 
he was still able to work.  As such, the medical evidence 
shows that any objective manifestations of the veteran's 
disabilities are exactly those contemplated by the schedular 
criteria.  Therefore, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.

ORDER

An initial rating in excess of 10 percent for lumbosacral 
strain is denied.

An initial compensable rating for paresthesias of the right 
lower extremity is denied.

An initial rating in excess of 10 percent for paresthesias of 
the left lower extremity is denied. 



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


